Judgment of the County Court of Kings county reversed upon the law and the facts, and judgment directed for the plaintiff for the sum of $1,450, with interest from February 29, 1924, together with costs of the trial and of this appeal. We are in accord with the finding of the learned ieounty judge that the lien was defective, and that an action to foreclose the same could not be maintained. There is no evidence as to the value of any alleged defective work performed by the plaintiff. We think the evidence would not, justify a finding that the work was defectively performed. It follows, therefore, that plaintiff was entitled to a money judgment for the balance due upon the contract. We reverse such findings of fact as found that the plaintiff had either performed defectively or in an unworkmanlike manner, and direct new findings of fact and conclusions of law in conformity with this decision. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur. Settle findings and order on notice.